DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et (US9,740,895) in view of Tsubusaki et (US 2014/0320702 A1).

Regarding claim 1, Liu discloses a control device (see 108 in fig. 1) comprising: at least one memory configured to store instructions (see 116 in fig. 1); and at least one processor (see 112 in fig. 1) configured to execute the instructions to perform: capturing, by a camera (e.g. see 132D in fig. 2), an first image which display a predetermined marker (e.g. see C16, L47-54), the predetermined marker representing coded information (e.g. see C16, L47-54); calculating a first position of the predetermined marker in the first image (e.g. see C4, L7-13); calculating a capturing of the camera, based on an information extracted from the predetermined marker (e.g. see C6, L60-67), the first position and a second position, the information extracted being information indicated in the coded information, the second position being a position of the predetermined marker in a second image (e.g. see C16, L47-54), wherein the second image is captured by the camera (e.g. see 132D in fig. 2).
Although Liu discloses controlling to change of camera for the capturing direction, based on a calculation result (see switching from 132D to 132E in fig. 2), it is noted that Tsubusaki does not disclose wherein the capturing of the camera is capturing the direction of the camera, and controlling to change the capturing direction of the camera, based on a calculation result.
However, Tsubusaki discloses an object tracking system wherein the capturing of the camera is capturing the direction of the camera (see fig. 3A), and controlling to change the capturing direction of the camera, based on a calculation result (see figs. 3C or 3D).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Tsubusaki teachings of object focusing into Liu object tracking for the benefit of obtaining an image having a centered image with sufficiently high resolution even at a high enlargement magnification.

Regarding claim 5, the claim(s) recite the method analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 9, the claim(s) recite the computer readable medium (e.g. see Liu C16, L20-23) analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claims 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Tsubusaki in view of Dobashi et al. (US 2010/0231733 A1).

Regarding claims 4, 8 and 12, the references further discloses wherein the processor configured to execute the instructions to perform: detecting the predetermined marker in the first image (e.g. see C16, L47-54); extracting an information from the predetermined marker (e.g. see C16, L47-54); calculating the position of the predetermined marker in the first image, based on the extracted information (see Tsubusaki figs. 3A-3D).
Although the references discloses the extracted information, it is noted that the references do not disclose wherein the extracted information includes an installation height of the predetermined marker and a size of the predetermined marker.
However, Dobashi discloses a direction control device wherein the extracted information includes an installation height of the predetermined marker and a size of the predetermined marker (e.g. see ¶ [0075]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Dobashi teachings of automated shifting into Tsubusaki shifting direction for the benefit of improving recognition performance with information gathered from a marked subject.

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Swarr et al. (US 2008/0094480), discloses object tracking and centering of object.
2.	Peterson et al. (US 2007/0291104), discloses object tracking and centering of object.
3.	Sato et al. (US 2010/0188514), discloses imaging bar code for information.

Response to Arguments
Applicant's arguments with respect to claims 1, 5 and 9 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485